Citation Nr: 1757431	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-09 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for a headache disability, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.



REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1991, to include service in the Southwest Asia Theater of operations.  He also served in the Army National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
 
This case was originally before the Board in February 2016, when a service connection claim for tinnitus was granted.  The above listed issues on appeal were remanded for further development.  An additional service connection claim for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), was also remanded at that time for further development.  In a September 2016 rating decision, the RO granted service connection for PTSD with a major depressive disorder.  Thus, this issue is no longer on appeal.

In February 2016 and May 2017 the Board remanded the issues on appeal for new VA examinations.  The issues have now returned to the Board for appellate review.
 




FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the bilateral upper and lower extremities is not a qualifying chronic disability and is not related to military service.
 
2.  The Veteran's headache disability is not a qualifying chronic disability and is not related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity, to include as due to an undiagnosed illness or other qualifying chronic disability have not been met.  38 U.S.C. §§ 1117, 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity, to include as due to an undiagnosed illness or other qualifying chronic disability have not been met.  38 U.S.C. §§ 1117, 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).

3.  The criteria for service connection for peripheral neuropathy of the right lower extremity, to include as due to an undiagnosed illness or other qualifying chronic disability have not been met.  38 U.S.C. §§ 1117, 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity, to include as due to an undiagnosed illness or other qualifying chronic disability have not been met.  38 U.S.C. §§ 1117, 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).

5.  The criteria for service connection for a headache disability, to include as due to an undiagnosed illness or other qualifying chronic disability have not been met.  38 U.S.C. §§ 1117, 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2009 statement the Veteran's previous representative asserted that the Veteran did not receive the required notice letter sent to him with respect to the issues on appeal.  During the course of the appeal, the Veteran has been told how to substantiate claims for service connection, he has been advised through the statement of the case and supplemental statements of the case as to the laws and regulations pertinent to the claims as well as the bases for denial, and he is currently represented by a private attorney who specializes in veterans law.  To the extent that any notice in this case was deficient, the Board finds that actual knowledge exists as to how to substantiate the claims at issue.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.




	Peripheral Neuropathy

The Veteran asserts his peripheral neuropathy of the bilateral upper and lower extremities is due to exposure in the Gulf War.  He contends that his disability is attributable to what is colloquially known as "Gulf War Syndrome," that is, an undiagnosed illness or a medically unexplained chronic multi-symptom illness or illnesses. 

In that regard, service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. §§ 1117, 1118 (2012); 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.  A "qualifying chronic disability" is defined as: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as fibromyalgia, chronic fatigue syndrome, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

Service treatment records reflect a right knee contusion after a fall; he was prescribed medication, and an ace wrap and ice.  Treatment records also reflect complaints of pain in the groin and thigh, and leg pain diagnosed as a muscle strain.  He was prescribed heat treatment and no physical training for three days.  At separation, examination of the upper and lower extremities and his neurologic evaluation was normal.  

During the November 2009 VA examination the Veteran reported that he had sudden complete loss of sensation, accompanied by numbness, of his entire left arm and hand in 2008 (reflected in an October 2008 VA emergency department note).  The etiology was unknown and the examiner reported that the sensation in his right arm and hand, and both legs and feet was normal.  The examiner diagnosed left arm radiculopathy of unknown cause and noted there was no peripheral neuropathy of the lower extremities found.  

The March 2015 VA Gulf War examiner noted the Veteran's right hip and shoulder pain, but found that the Veteran's peripheral nerves were normal and that he did not have peripheral neuropathy or a peripheral nerve condition.  The examiner reported that none of the conditions noted in the questionnaire had an unknown etiology, and the Veteran did not report any additional signs and/or symptoms not addressed through the questionnaire.  

During the May 2017 VA examination the Veteran reported that he started to have tingling in his left leg that moved up to his left arm.  He reported his symptoms began in August or September of 1990 to 1991 and reported a history of low back pain and lower extremity pain and that he started to self-medicate his pain by drinking heavily in the military.  He noted that he began drinking at the age of 11 or 12 and that he also abused other substances.  He reported a rolling sensation in his arm and left arm numbness when he sleeps on top of it.  The examiner diagnosed peripheral neuropathy.  

During the May 2017 VA Gulf War examination the same examiner reported that none of the conditions noted in the questionnaire had an unknown etiology, and the Veteran did not report any additional signs and/or symptoms not addressed through the questionnaire.  In the medical opinion the examiner reported that peripheral neuropathy is a diagnosable chronic multi-symptom illness with a partially explained etiology.  The examiner noted the Veteran's history of in-service intoxication.  She restated the Veteran's in-service and post-service treatment, including his 2008 left hand and arm numbness and tingling of a week in duration.  She reviewed the medical literature on peripheral neuropathy and opined that the Veteran's long standing alcohol consumption is the cause of his neuropathy.  She explained that the exact cause of alcoholic neuropathy is unknown, that it likely includes both a direct poisoning of the nerve by alcohol and the effect of poor nutrition associated with alcoholism.  She reported up to half of long-term heavy alcohol users develop this condition.

The Veteran has a diagnosis for peripheral neuropathy, a diagnosable chronic multi-symptom illness with a partially explained etiology.  A chronic multi-symptom illness of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  As noted, none of conditions noted in the March 2015 and May 2017 examination had an unknown etiology, and the Veteran did not report any additional signs and/or symptoms not addressed through the questionnaire.  As such, the Veteran does not warrant service connection for peripheral neuropathy on a presumptive basis for active duty service in the Southwest Asia Theater of operations.

As stated above, the May 2017 VA examiner opined that his peripheral neuropathy is less likely than not related to a specific exposure during service in Southwest Asia, but is instead due to his long standing alcohol consumption.  There is no medical evidence in significant conflict with the opinion of the VA examiner.  None of the other medical evidence reflects that the Veteran's peripheral neuropathy is due to service.  Thus, the most probative medical evidence is against the claim.  Of note, service connection for alcohol abuse cannot be awarded absent clear medical evidence establishing that the alcohol abuse was acquired as secondary to a service-connected disability.  See 38 U.S.C. § 105 (West 2012); 38 C.F.R. §§ 3.1(m), 3.12, 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). In this case, by the Veteran's own report, alcohol abuse began prior to service.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran reported his symptoms began in service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of peripheral neuropathy or as to its etiology is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current peripheral neuropathy requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Statements about symptomatology in service are also of questionable credibility as the Veteran specifically denied foot trouble, neuritis, paralysis, and painful joints at separation in 1991.  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of tingling, numbness, and pain in his extremities and as the opinion is supported by a clear rationale.  

	Headaches

The Veteran asserts he has a headache disability due to exposure in the Gulf War.

Service treatment records reflect the Veteran was treated after being struck in the back of the head with a pool cue; he felt dizziness and pain in the jaw and had vision problems.  He was diagnosed with resolving contusions/abrasions and prescribed medication.  After follow-up treatment the physician reported no other signs of injuries.  At separation, examination of the head, face, neck and scalp was normal and he denied frequent or severe headaches.  

During the November 2009 VA examination the Veteran reported he had the onset of headaches in 1989 with the headaches occurring in both temples.  He reported continued headaches, on average once a month.  The examiner reported his symptoms were diagnostic of migraine headaches.  The Veteran reported the main aggravating factor for causing his headaches was being around large crowds and being under stress.  His headaches were associated with fatigue.  The examiner diagnosed migraine headaches rather than tension headaches.  

During the May 2017 VA examination the Veteran reported that he started to have headaches about 1988 when he came home from boot camp.  He reported he had nightmares, he started drinking and his headaches got worse.  He reported that now he gets headaches if he is stressed or annoyed or when watching television.  On the May 2017 Gulf War examination, when asked about neurologic symptoms the examiner noted headaches (including Migraine headaches); as noted above she reported that none of the conditions noted in the questionnaire had an unknown etiology, and the Veteran did not report any additional signs and/or symptoms not addressed through the questionnaire.

In the medical opinion, the examiner explained that tension headache is a diagnosable chronic multi-symptom illness with a partially explained etiology.  She opined that the tension headaches is less likely than not related to a specific exposure event experienced during service in Southwest Asia.  She noted the Veteran's history of migraine headaches, but opined that the Veteran's headaches are best classified as tension headaches.  She reviewed the relevant medical literature and explained that the cause of his tension headaches is likely multifactorial including substance abuse, alcohol abuse, nonsteroidal anti-inflammatory drug (NSAID) and caffeine abuse, but is less likely than not due to exposure in Southwest Asia.  

The Veteran has a diagnosis for tension headache, a diagnosable chronic multi-symptom illness with a partially explained etiology.  As such, his headaches are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  As noted, none of the conditions noted in the March 2015 and May 2017 examination had an unknown etiology, and the Veteran did not report any additional signs and/or symptoms not addressed through the questionnaire.  As such, the Veteran does not warrant service connection for a headache disability on a presumptive basis for active duty service in the Southwest Asia Theater of operations.

As stated above, the cause of the Veteran's headaches is less likely than not due to exposure in Southwest Asia, but likely due to his substance abuse, alcohol abuse, NSAID and caffeine abuse.  There is no medical evidence in significant conflict with the opinion of the VA examiner.  None of the other medical evidence reflects that the Veteran's headache disability is due to service.  Thus, the most probative medical evidence is against the claim.  Again, service connection for alcohol abuse cannot be awarded as there is no clear medical evidence establishing that the alcohol abuse was acquired as secondary to a service-connected disability.  See 38 U.S.C. § 105; 38 C.F.R. §§ 3.1(m), 3.12, 3.301(d); Allen, 237 F.3d 1368.  Instead, the Veteran reports his alcohol abuse began prior to service.  

The Board has the authority to and affords more probative weight to the opinions of the VA examiner regarding the etiology of the Veteran's headache disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran reported that his headaches began in service and have continued since service.  Statements about symptomatology in service are of questionable credibility as the Veteran specifically denied frequent or severe headaches at separation in 1991.  In June 2012 the Veteran's family member reported that she witnessed the Veteran experience headache symptoms after service, such as sensitivity to light and sound, and that his headaches would last for a day or hours.  See Jandreau, 492 F.3d 1372.  The Board finds the lay statements about headaches after service competent and credible.  However, the Board finds the May 2017 medical opinion more probative than the lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability.  Her opinion was based on a thorough review of the claims file and relevant, authoritative medical literature, and is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy of the bilateral upper and lower extremities, or a headache disability related to service, or a qualifying chronic disability presumptively due to service in the Southwest Asia Theater of operations.  Thus, the claims for service connection are denied.  





ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for a headache disability is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


